FILED
                                 UNITED STATES DISTRICT COURT                                 APR 1 1 2012
                                 FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District &Bankruptcy
                                                                                      Courts for the District of Columbia
                                                 )
   Margaret E. Schweigert,                       )
                                                 )
          Plaintiff,                             )
                                                 )
                  v.                             )
                                                 )
                                                          Civil Action No.        12 0560
   Ruth Ernst,                                   )
                                                 )
          Defendant.                             )
                                                 )

                                      MEMORANDUM OPINION

          This matter is before the Court on plaintiffs pro se complaint and application to proceed

   in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

   of subject matter jurisdiction.

          The subject matter jurisdiction of the federal district courts is limited and is set forth

   generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

   only when a "federal question" is presented or the parties are of diverse citizenship and the

   amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

   plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

   plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

           Plaintiff, a resident of New York, New York, sues an individual identified as the




   Date: March   2:}__, 2012
-J1-